DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
 Claim Objections
Claim 3 is objected to because of the following informalities:  
In reference to claim 3, it is suggested to amend “the proportion” in line 2 to “a proportion”; and after “of” and before “thickness” in line 2, insert “the”, in order to provide consistency in the claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buchinski et al. (US 3,740,828) (Buchinski) taken in view of evidence by MatWeb Metal Material Data Sheets and AZOMaterials.
The examiner has provided the non-patent literature documents MatWeb Metal Material Data Sheets and AZOMaterials. The citation of evidence in the rejection refers to the provided documents. 
In reference to claims 1 and 2, Buchinski teaches a stainless steel-aluminum composite material (col. 1, lines 50-51). The composite includes a stainless steel strip and aluminum strip bonded by pressure bonding rolls (col. 2, lines 6-17) (corresponding to a bi-layer roll-bonded laminate). The aluminum starting material include Aluminum Alloys bearing the designations Alloy 1100, 3003, 5052 and 5056 (U. S. Government Alloy Numbers) and C22 (designation of Aluminum Company of America), wherein each of the aluminum alloys has a content of at least 1.00% additive elements (col. 4, line 10-16; Table 2) (corresponding to an aluminum alloy layer; a total content of additive metal elements in an aluminum alloy constituting the aluminum alloy layer exceeds 1% by mass). 
	Buchinski further teaches a strip of No. 434 stainless steel having a thickness of 0.010 inches (i.e., 0.254 mm) and a strip of 3003 Aluminum Alloy having a thickness of 0.025 inches (i.e., 0.635 mm) are roll bonded (col. 8, lines 62-69) (corresponding to thickness TAl (mm) of the aluminum alloy layer and thickness TSUS (mm) of the stainless steel layer; the thickness TSUS (mm) of the stainless steel layer is 0.05 mm to 0.297 mm). The annealed No. 434 stainless steel corresponding to surface hardness HAl (HV) of the aluminum alloy layer and surface hardness HSUS (HV) of the stainless steel layer). Given that Buchinski teaches the aluminum alloy strip has the thickness of 0.635 mm and hardness of 78 HV and the stainless steel strip has the thickness of 0.254 mm and hardness 180 HV, it is clear the thickness and hardness of the aluminum alloy strip and thickness and hardness of the stainless steel strip will satisfy the correlations represented by the presently claimed Formula (1) and (2), as shown in the Table below (corresponding to thickness TAl (mm) and surface hardness HAl (HV) of the aluminum alloy layer and thickness TSUS (mm) and surface hardness HSUS (HV)  of the stainless steel layer satisfy the correlation represented by Formula (1); satisfy the correlation represented by Formula (2)). 
While there is no disclosure that the composite material of Buchinski is for an electronic device as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.

TSUS (mm)
HSUS (HV)
TAl (mm)
HAl (HV)
HSUSTSUS2
Right side of Formula (1)
Right side of Formula (2)
Formula    (1)
Formula (2)
0.254
180
0.635
78
11.61
10.27
8.11
11.61≥ 10.27
11.61≥8.11


In reference to claim 3, Buchinski teaches the limitations of claim 1, as discussed above. Buchinski further teaches the stainless steel and aluminum materials in the composite consisting of a No. 434 stainless steel strip and aluminum alloy 3003 strip  has a stainless steel thickness of 0.0095 inches and a total composite thickness of 0.0225 inches (col. 9, lines 35-38), therefore it is clear a proportion of the thickness of the stainless steel strip to a total thickness of the final composite material is 42% (i.e., (0.0095/0.0225)*100 = 42.2%) (corresponding to the proportion of thickness TSUS of the stainless steel layer to a total thickness of the bi-layer roll-bonded laminate is 10% to 85%).
In reference to claims 7 and 8, Buchinski teaches the limitations of claim 1, as discussed above. Buchinski teaches the aluminum alloy 3003 strip has the thickness of 0.025 inches (i.e., 0.635 mm) (col. 8, lines 66-68) (corresponding to the thickness TAl (mm) of the aluminum alloy layer is 0.25 mm or more;  the thickness TAl (mm) of the aluminum alloy layer is 0.5 mm or more).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over
Ishio et al. (JP 2000-312979) (Ishio) taken in view of evidence by Woldman’s Engineering Alloys.
The examiner has provided the machine translation of JP 2000-312979 with the Office
Action mailed 01/26/2021, the examiner has also provided the non-patent literature document, Woldman’s Engineering Alloys. The citation of prior art in the rejection refers to the provided machine translation and non-patent literature document.
In reference to claims 1-2 and 7-9, Ishio teaches an aluminum/stainless steel clad material used
as an electronic component material, wherein the stainless steel sheet and aluminum plate are
overlapped and pressed between a pair of rolls to form the clad material ([0001]; [0030])
(corresponding to a bi-layer roll-bonded laminate for an electronic device composed of a
stainless steel layer and an aluminum alloy layer).
The aluminum/stainless steel clad material is a clad material in which a hard aluminum
plate made of an Al-based metal containing Al as a main component is bonded to one surface of
a stainless steel plate, and the hardness of the stainless steel plate is 400 HV and the thickness is 30 to 500 µm (i.e., 0.03 to 0.5 mm) ([0010]; [(0013]) (corresponding to thickness Tsus (mm) and
surface hardness Hsus (HV) of the stainless steel layer; the thickness Tsus (mm) of the stainless
steel layer is 0.05 mm to 0.297 mm). The aluminum plate has a hardness of 40 HV or more and a
thickness of 50 to 600 µm (i.e., 0.05 to 0.6 mm) ([0010]; [0013]) (corresponding to thickness TAl
(mm) and surface hardness HAl  (HV) of the aluminum alloy layer; the thickness TAl (mm) of the
aluminum alloy layer is 0.25 mm or more; the thickness TAl (mm) of the aluminum alloy layer is
0.5 mm or more). The Al-based metal forming the aluminum plate is an Al alloy such as JIS A3003 and 3004 (alloy system 3000 series, JISA4042 (alloy system 4000 series) and JISA5005 and 5052 (alloy system 5000 series) ([0013]). 
Given that Ishio discloses the aluminum plate that overlaps the presently claimed aluminum alloy layer, including being an Al alloy such as JISA303, 304, 4042, 5005 and 5052, it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention, to use the JIS A5052 as the material for the aluminum plate, which is both disclosed by Ishio and encompassed within the scope of the present claims. Therefore, it is clear the aluminum plate is an aluminum alloy wherein a total content of additive elements in the aluminum alloy exceeds 1% by mass, as evidence by Woldman’s Engineering Alloys, which discloses the composition of A 5052 includes 0.25% Cr, 2.5% Mg and a balance of Al (corresponding to a total content of additive metal elements in an aluminum alloy constituting the aluminum alloy layer exceeds 1% by mass; the aluminum alloy is a 500 series aluminum alloy). 
Ishio teaches a range of thickness and surface hardness for each of the layers which
when calculated overlap the presently claimed range set forth in claimed Formula (1).
Ishio differs from the claims by failing to disclose an anticipatory example or a range that
is sufficiently specific to anticipate the claimed range. However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the presently claimed invention to have selected from the overlapping
portion of the range taught by Ishio, because overlapping ranges have been held to establish
prima facie obviousness. See MPEP 2144.05. A Table, provided below, discloses using an

aluminum layer taught in Ishio with the presently claimed, resulting in presently claimed

    PNG
    media_image1.png
    147
    961
    media_image1.png
    Greyscale
Formula (1) and Formula (2) being satisfied.
In reference to claim 3, Ishio teaches the limitations of claim 1, as discussed above. Ishio
teaches the thickness of the stainless steel plate is 30 to 500 µm ([0013]). Ishio further teaches a
final plate thickness is 1 mm ([0030]), therefore it is clear the thickness of the stainless steel plate
is at least 3% and at most 50% (i.e., (0.03/1)* 100 = 3%; (0.5/1)* 100 = 50%) (corresponding to
the proportion of thickness Tsus of the stainless steel layer to a total thickness of the roll-bonded
laminate is 10% to 85%).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside
ranges disclosed by the prior art’, a prima facie case of obviousness exists, In re Wertheim, 541
F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.
Cir. 1990).
In reference to claim 10, Ishio teaches the limitations of claim 1, as discussed above. The aluminum plate has a thickness of 50 to 600 µm (i.e., 0.05 to 0.6 mm) ([0013]). 
While Ishio teaches a thickness of the aluminum plate is 0.6 mm ([0037]), Ishio does not explicitly teach the thickness of the aluminum plate is 0.694 mm or more, as presently claimed.
It is apparent, however, that the instantly claimed thickness of 0.694 mm and that taught by Ishio (i.e., 0.6 mm) are so close to each other that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the thickness of 0.6 mm disclosed by Ishio and the thickness disclosed in the present claims (i.e., 0.694 mm) and further given the fact that no criticality is disclosed in the present invention with respect to the thickness of the aluminum alloy layer, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention that the thickness of the aluminum alloy layer disclosed in the present claims is but an obvious variant of the thickness of the aluminum plate disclosed in Ishio, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nanbu et al. (US 2018/0281103) (Nanbu) in view of Rolled Metal Products (RMP).
	The examiner has provided the non-patent literature document, RMP. The citation of prior art in the rejection refers to the provided document.
In reference to claims 1-2, 7 and 9, Nanbu teaches a metal laminate material, which has a two-
layer structure of a stainless steel layer and an aluminum layer, wherein the layers are roll
bonded together ([0014]; [0058]) (corresponding to a bi-layer roll-bonded laminate composed of
a stainless steel layer and an aluminum alloy layer). Nanbu further teaches the metal laminates
are used in various fields, for example for heat radiating members for electronic devices ([0002])
corresponding to for an electronic device).
The stainless steel layer has a thickness from 5 µm to 400 µm (i.e., 0.005 to 0.4 mm) and
a surface hardness of not more than 300 Hv ([0033]-[0034]) (corresponding to and thickness
Tsus (mm) and surface hardness Hsus (HV) of the stainless steel layer; the thickness Tsus (mm) of
the stainless steel layer is 0.05 mm to 0.297 mm). The aluminum layer is an aluminum alloy and has a thickness from 10 µm to 490 µm (i.e., 0.010 mm to 0.49 mm) and a surface hardness of not
less than 20 and not more than 150 Hv ([0036]-[0038]) (corresponding to thickness TAl (mm) and surface hardness HAl (HV) of the aluminum alloy layer; the thickness TAl (mm) of the aluminum alloy layer is 0.25 mm or more). The aluminum alloy that can be used as the aluminum alloy foil includes 1000-series, 3000-series, and 5000-series aluminum alloys ([0036]).
	Nanbu does not explicitly teach a total content of additive metal elements in the aluminum alloy constituting the aluminum alloy foil exceeds 1% by mass, as presently claimed. However, Nanbu teaches the aluminum alloy can be a 5000-series aluminum alloy ([0036]).
	RMP teaches aluminum alloy 5052 contains nominally 2.5 % magnesium, 0.25% chromium and has good workability, medium static strength, high fatigue strength, good weldability and very good corrosion resistance (Description, p. 1). Alloy 5052 has low density and excellent thermal conductivity is used for consumer electronics casings, notebook computers and televisions (Description, p. 1).
	In light of the motivation of RMP, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to use aluminum alloy 5052 (i.e., 5000-series aluminum alloy) as the aluminum alloy of the aluminum alloy foil of Nanbu, in order to provide a material for the aluminum alloy foil that has good workability, medium static strength, high fatigue strength, good weldability and very good corrosion corresponding to a total content of additive metal elements in an aluminum alloy constituting the aluminum alloy layer exceeds 1% by mass; the aluminum alloy is a 5000 series aluminum alloy).
Nanbu in view of RMP teaches a range of thickness and surface harness for each of the layers which when calculated overlap the presently claimed range set forth in presently claimed Formula (1).
Nanbu in view of RMP differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range. However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.

    PNG
    media_image2.png
    153
    952
    media_image2.png
    Greyscale
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have selected from the overlapping portion of the range taught by Nanbu in view of RMP, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. A Table, provided below, discloses using a thickness and hardness of the stainless steel layer and aluminum layer within the overlapping ranges as presently claimed resulting in presently claimed Formula (1) and Formula (2) being satisfied.
In reference to claim 3, Nanbu in view of RMP teaches the limitations of claim 1, as discussed above. Nanbu teaches the metal laminate material has a thickness of 50 µm to 500 µm ([0041]). The stainless steel layer has a thickness of 5 µm to 400 µm ([0033]), therefore it is clear the proportion of the thickness of the stainless steel layer to the total thickness of the metal laminate corresponding to the proportion of thickness Tsus of the stainless steel layer to the total thickness of the roll-bonded laminate is 10% to 85%).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside
ranges disclosed by the prior art’, a prima facie case of obviousness exists, In re Wertheim, 541
F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.
Cir. 1990).
In reference to claim 8, Nanbu in view of RMP teaches the limitations of claim 1, as discussed above. Nanbu teaches the thickness of aluminum used in the metal laminate is from 10 µm to 490 µm (i.e., 0.01 mm to 0.49 mm) ([0037]).
Nanbu in view of RMP teaches a thickness of the aluminum layer is 0.49 mm (Nanbu, [0037]), however, Nanbu in view of RMP does not explicitly teach the thickness of the aluminum alloy layer is 0.5 mm or more, as presently claimed.
It is apparent, however, that the instantly claimed thickness of 0.5 mm and that taught by Nanbu in view of RMP (i.e., 0.49 mm) are so close to each other that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the thickness of 0.49 mm disclosed by Nanbu in view of RMP and the thickness disclosed in the present claims (i.e., 0.5 mm) and further given the fact that no criticality is .

Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (JP S61-42498) (Abe) taken in view of evidence by MatWeb Metal Material Data Sheets and Woldman’s Engineering Alloys.
	The examiner has provided a machine translation of JP S61-42498. The citation of prior art in the rejection refers to the provided machine translation.
In reference to claims 1-2 and 7-10, Abe teaches a clad plate of an aluminum alloy plate and a stainless steel plate formed by a rolling pressure welding method (Problems to be Solved by the Invention, p. 3) (corresponding to a bi-layer roll-bonded laminate composed of a stainless steel layer and an aluminum alloy layer).The aluminum alloy may be 1050, 3004 or 5052 aluminum alloy (Example, p. 5). 
Given that Abe discloses the aluminum alloy plate that overlaps the presently claimed aluminum alloy layer, including being an aluminum alloy selected from 1050, 3004 and 5052, it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to use the aluminum alloy 5052, which is both disclosed by Abe and encompassed within the scope of the present claims. Thus, it is clear the aluminum alloy plate is aluminum alloy 5052 and has a composition that includes 0.25% Cr, 2.5% Mg and a balance of AL, as evidence by Woldman’s Engineering Alloys (corresponding to a total content of additive metal elements in an aluminum alloy constituting the aluminum alloy layer exceeds 1% by mass; the aluminum alloy is a 5000 series aluminum alloy).
Abe further teaches the stainless steel plate is SUS304 steel having a thickness of 0.1 mm or 0.2 mm (Example 1, p. 5) (corresponding to the thickness TSUS (mm) of the stainless steel layer is 0.05 mm to 0.297 mm). The thickness of the aluminum alloy plate is 2.5 mm (Example 1, p. 5) (corresponding to the thickness TAl (mm) of the aluminum alloy layer is 0.25 mm or more; the thickness TAl (mm) of the aluminum alloy layer is 0.5 mm or more; the thickness TAl (mm) of the aluminum alloy layer is 0.694 mm or more).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Abe teaches the stainless steel plate is SUS304 steel, thus it is clear the stainless steel plate has a hardness of greater than or equal to 200 HV and the aluminum alloy plate of 5052 aluminum alloy has a hardness of 68 HV, as evidence by MatWeb Metal Material Data Sheets. 
Given that Abe teaches the aluminum alloy plate has the thickness of 2.5 mm and hardness of 68 HV and the stainless steel plate has the thickness of 0.1 mm and hardness greater than or equal to 200 HV, it is clear the thickness and hardness of the aluminum alloy plate and thickness and hardness of the stainless steel plate will satisfy the correlations represented by the presently claimed Formula (1) and (2), as shown in the Table below (corresponding to thickness TAl (mm) and surface hardness HAl (HV) of the aluminum alloy layer and thickness TSUS (mm) and surface hardness HSUS (HV) of the stainless steel layer satisfy the correlation represented by Formula (1); satisfy the correlation represented by Formula (2)). 

It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. for an electronic device, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art  and further that the prior art structure which is identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
TSUS
(mm)
HSUS 
(HV)
TAl
(mm)
HAl 
(HV)
HSUSTSUS2
Right side of Formula (1)
Right side of Formula (2)
Formula (1)
Formula (2)
0.1
200
2.5
68
2
-2.78
-2.78
2 ≥ -2.78
2 ≥ -2.78

In reference to claim 3, Abe teaches the limitations of claim 1, as discussed above. Abe teaches a material plate thickness composition ratio of the aluminum alloy plate and the stainless steel plate is 1:5 to 20:1 (p.4), therefore, it is clear a proportion of thickness of the stainless steel plate to a total thickness of the material plate is about 5% to 83% (i.e., (5/6)*100 = 83%; (1/21)*100 = corresponding the proportion of thickness TSUS of the stainless steel layer to a total thickness of the bi-layer roll-bonded laminate is 10% to 85%).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Buchinski.
In reference to claim 9, Buchinski teaches the limitations of claim 1, as discussed above. Buchinski further teaches the aluminum material of the aluminum strip of the composite material maybe aluminum alloy 5052 or 5056 (col. 4, lines 10-16).
Given that Buchinski discloses the aluminum strip that overlaps the presently claimed aluminum alloy layer, including being of the aluminum alloy 5052 or 5056, it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to use the aluminum alloy 5052 or 5056 as the material for the aluminum strip, which is both disclosed by Buchinski and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
In reference to claim 10, Buchinski teaches the limitations of claim 1, as discussed above. Buchinski teaches the aluminum alloy 3003 strip has the thickness of 0.025 inches (i.e., 0.635 mm) (col. 8, lines 66-68).
While Buchinski teaches a thickness of the aluminum strip is 0.635 mm (col. 8, lines 66-68), Buchinski does not explicitly teach the thickness of the aluminum plate is 0.694 mm or more, as presently claimed.
In re Woodruff, 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the thickness of 0.635 mm disclosed by Buchinski and the thickness disclosed in the present claims (i.e., 0.694 mm) and further given the fact that no criticality is disclosed in the present invention with respect to the thickness of the aluminum alloy layer, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention that the thickness of the aluminum alloy layer disclosed in the present claims is but an obvious variant of the thickness of the aluminum strip disclosed in Buchinski, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Response to Arguments
In response to amended claim 1, which recites a bi-layer roll-bonded laminate composed of a stainless steel layer and an aluminum layer, “wherein a total content of additive metal elements in an aluminum alloy constituting the aluminum alloy layer exceeds 1% by mass”, it is noted that Nanbu et al. (US 2018/0281103) (Nanbu) alone does not explicitly teach “a total content of additive metal elements in an aluminum alloy constituting the aluminum alloy layer 

Applicant primarily argues:
“Ishio discloses that, after pressure welding and during bonding heat treatment, aluminum rapidly softens in as little as 1 minute when heated above 300°C. See Ishio, para. [0024]. Figure 6 in Ishio shows that the hardness of aluminum is 50 Hv after heat treatment at 320°C for 1 minute, with hardness dropping further over more extended heating periods. In contrast, the laminates in the Examples of the present application are prepared using heat treatment performed at 320°C for 1 or 8 hours, or at 300°C for 8 hours. See Specification, paras. [0090], [0118]. For instance, in Example 1, the heat treatment was performed at 320°C for 1 hour, resulting in a material with a hardness of 50 Hv. See id. Table 1 (Example 1). This is markedly different from the diminished hardness values one of ordinary skill in the art would expect to achieve under these conditions, as shown in Figure 6 of Ishio.
Thus, in light of Ishio, it would not have been obvious to a person having ordinary skill in
the art to attempt the extended heat treatments used in the present application, to obtain
an end product with sufficient hardness, as reflected in the pending claims. That is,
considering the different bonding treatments used in Ishio, compared to those used in the
present application, the clad materials of Ishio would not have the same properties as the
claimed bi-layer roll-bonded laminate. Therefore, these materials would not satisfy the
correlations of Formula (1) recited in claim 1 (or Formula (2) recited in claim 2).”
Remarks, p. 7
The examiner respectfully traverses as follows:
Ishio teaches the hardness of the aluminum plate is Hv40 or more ([0010]; [0011]; Fig. 6). Even if the aluminum-stainless steel composite material is subject to bonding heat treatment under a joining temperature of 150°C to 300°C for at least a minute to 48 hrs, it is clear the hardness of the aluminum plate is 40Hv or more as disclosed by Ishio and shown in Fig. 6 and therefore satisfies the correlations of Formula (1) and Formula (2).



Applicant further argues:
“The examples in Nanbu exclusively use A1050 aluminum, in which the total content of additive metal elements is equal to or less than 0.5% by mass. See Office Action, at 10 (citing Aluminum 1050 H18, ALMETALS, INC. (showing 99.5% Al minimum)). A1000
series aluminum, wherein a total content of additive metal elements does not exceed 1% by mass, is classified in the industry as a pure aluminum. This understanding is reflected in Ishio, discussed above, which discusses “pure Al (alloy system 1000 series) such as JIS A1060 and 1080.” See Ishio, at para. [0013]. As yet further evidence on this point, the present specification does not include A1000 series aluminum in its discussion of aluminum alloys. See Specification, at para. [0017]. Accordingly, the ordinarily skilled artisan would understand that A1000 series aluminum, disclosed in Nanbu, is considered a pure aluminum, not an aluminum alloy.
Further, although Nanbu speculates that aluminum alloys might be used to prepare a laminate, it fails to provide any guidance or motivation for preparing a laminate using alloys, and fails to suggest what properties such laminates might possess. See Nanbu, at para. [0036]. In contrast, the present specification discloses certain correlations, shown in Formulas (1) and (2), that concern aluminum alloys, which one of ordinary skill would not expect to apply when pure aluminum is substituted for alloys. See Specification, at para. [0022]. In fact, the present application discusses that the laminates disclosed in Nanbu (corresponding to WO 2017/057665) exhibit high tensile strength but fail to provide sufficient rigidity or elastic modulus. See id. at paras. [0007]-[0009]. Indeed, Nanbu only discloses laminates that fail to satisfy Formulas (1) and (2), while only broadly speculating that alloys might be used to produce laminates.”
Remarks, p. 8-9
The examiner respectfully traverses as follows:
While the working examples of Nanbu use A1050 as the aluminum layer, it is noted that
Applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on
the examples and argue that the reference did not teach others. In re Courtright, 377 F.2d 647,
153 USPQ 735,739 (CCPA 1967).
Nanbu teaches examples of aluminum that can be used for the metal laminate material include an aluminum alloy that can be 100-series, 3000-series and 5000-series ([0036]), however, Nanbu does not explicitly teach the composition of the 3000-series and 5000-series alloys.

Additionally, even if the 5000-series aluminum alloy maybe a nonpreferred embodiment
in Nanbu, a reference may be relied upon for all that it would have reasonably suggested to one
having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft
Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
MPEP 2123 I.
Further, as discussed in the rejection above Nanbu in view of RMP teaches a range of thickness and surface hardness for each of the stainless steel layer and aluminum layer which when calculated overlap the presently claimed range set forth in each of Formula (1) and Formula (2).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Applicant further argues:
“It is unsurprising that Nanbu fails to teach or suggest the claimed bi-layer roll-bonded laminates because Nanbu seeks to solve an entirely different problem, using an entirely different solution, when compared to the focus of the present application. Nanbu generally concerns metal laminate materials which function as heat radiating members. See, e.g., Nanbu, at para. [0004]. In contrast, the present disclosure describes a roll- See Specification, at para. [0010]. Although Nanbu discloses a laminate which has sufficient strength as well as molding processability, lightweight properties, and radiation performance, the ‘strength’ referred to in Nanbu is tensile strength (strength until breakage), which is different from the ‘rigidity’ exhibited by the housings of the present application. See Nanbu, at para. [0013] As discussed in the present specification, housings can be compromised by denting or bending. See Specification, at para. [0008]. Neither problem is addressed in Nanbu.”
Remarks, p. 9
The examiner respectfully traverses as follows:
The reason or motivation to modify the reference may often suggest what the inventor
has done, but for a different purpose or to solve a different problem. It is not necessary that the
prior art suggest the combination to achieve the same advantage or result discovered by
Applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006);
Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d
1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972)
(discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied,
500 U.S. 904 (1991). MPEP 2144 IV.
Further, it is noted, “Mere recognition of latent properties in the prior art does not render
nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658
(CCPA 1979).” See MPEP 2145 II. Further, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be
the basis for patentability when the differences would otherwise be obvious. See Ex parte
Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Therefore, Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, Nanbu et al. (JP 2004-306458) teaches a hard and soft laminate material and Nanbu et al. (US 2017/0014941) teaches a metal laminate material comprising a layer of stainless steel and an aluminum alloy layer, however, the rejections using this reference would be cumulative to the rejections of record set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/MARY I OMORI/Examiner, Art Unit 1784